Citation Nr: 1115846	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  08-30 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a gynecological condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1991 to May 1991 and January 2004 to March 2005.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 decision rendered by the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets further delay, more development is needed so as to properly assist the Veteran in substantiating her claim.

The Veteran contends that while on active duty in Iraq, her menstrual periods stopped and have not occurred since.  The Veteran further contends that her gynecological condition is the result of stress she experienced while on active duty and is therefore related to her active duty service.  

The Board notes that the post service VA treatment records indicate that the Veteran reported that she had not had a menstrual period since 2004 and it was noted in April 2006 that the Veteran was suffering from secondary amenorrhea.  The April 2006 VA treatment record indicates that the Veteran had a normal pap smear and a normal pelvic examination, but given the secondary amenorrhea, the Veteran was at risk for ovarian failure and polycystic ovary syndrome.  An October 2006 VA treatment note reports that after reviewing the Veteran's lab tests, the results were found to be consistent with primary ovarian failure and it was further noted that the patient was unable to become pregnant.  

The Veteran was afforded a VA examination in July 2007.  The Veteran reported, as noted above, that her last menstrual period was in April 2004.  The Veteran's last Pap smear was in 2006 and was normal.  The Veteran reported no history of abnormal pap smears.  The examiner noted that the Veteran had previously had two children.  The examiner further noted that the Veteran's service treatment records revealed a history of urinary tract infections twice in 2003 while stationed in Iraq, but there was no other evidence of a gynecological issue or that that Veteran had a history of any sexually transmitted disease.  The Veteran reported that she was trying to get pregnant in 2005, but that her periods had abruptly stopped in 2004.  She reported that she has no history of ovarian cysts or fibroids and no abdominal pain.  She denied any history of premature menopause in her family.  The examiner diagnosed the Veteran with secondary amenorrhea and noted that the Veteran did report "trouble with pregnancy" in service, but there was no indication in the service treatment reports that the Veteran had report secondary amenorrhea and therefore the Veteran's secondary amenorrhea is not likely related to service.

VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 3.159(c) (4); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this instance, the Board notes that the Veteran was afforded a VA examination in July 2007 that provided an etiological opinion.  However, the only rationale for the opinion was the absence of an in-service diagnosis of secondary amenorrhea.  The Board notes however, that the Veteran is competent and credible to state that her menstrual period has stopped and that she is unable to become pregnant.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Based on the evidence of record, the Board finds that a new VA medical examination is necessary to determine whether the Veteran has secondary amenorrhea, premature menopause, or ovarian failure, or any other gynecological condition that is responsible for the Veteran's symptomatology and, if so, whether the disability is causally or etiologically related to her period of active service.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing the four elements to consider in determining whether a VA medical examination must be provided).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should schedule the Veteran for a VA examination to evaluate her gynecological condition.  The claims file and a copy of this remand must be made available to the examiner for review and the examiner must indicate in the examination report that this has been accomplished.  All indicated tests and studies should be accomplished.

Initially, the examiner should determine whether the Veteran has secondary amenorrhea, ovarian failure, or premature menopause.  

The examiner should then offer an opinion, with complete rationale, as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's current gynecological condition had its onset during active service.  

2. The RO should then readjudicate the claim in light of all of the evidence of record on the merits. If the claim remains denied, the Veteran and her representative should be provided with a supplemental statement of the case (SSOC) as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


